      Case 5:18-cv-01702-E



 1 WILLIAM M.KUNTZ # 153052
   Attorney,at Law
 2 4780 Arlingt~on Avenue
   Riverside, CA 92504
 3 951 343-3400
    ax 951343-4004
 4 E-Mail: untzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                           EASTERN DIVISION
l0
11   DOUGLAS THOMPSON,                             CASE NO.: EDCV18-01702-E
12                     Plaintiff,                               ORDER AWARDING
                                                    AJA FEES
13
14 NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
l5   Administration,
16                     Defendant.
17
18        Based upon the parties' Stipulation for Award and Payment of Equal Access
19 to Justice Act(EAJA)Fees ("Stipulation"),
20        IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act,("EAJA")in the amount of TWO THOUSAND
22 THREE HiJNDRED DOLLARS and 00/cents ($2,300.OQ), as authorized by 28
23 U.S.C. § 2412.(d), and subject to the ter         onditions ofthe Stipulation.
24        DATED: 8'~~~J9
25                                  UNITED STATES MAGISTRATE JUDGE
26
27
28




                                               1
